Citation Nr: 9918415	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-01 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound of the left buttock, muscle group XVII.

3.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound of the right popliteal area, muscle 
group XIII.

4.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound of the right knee, muscle group XIV.

5.  Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars of the right forearm.

6.  Entitlement to service connection for seborrheic 
dermatitis as a result of exposure to Agent Orange.

7.  Entitlement to service connection for a low back 
disability including degenerative joint disease of the lumbar 
spine.

8.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and friend, T.M.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1971 and from April 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with major depression assigning a 30 percent evaluation, 
denied service connection for seborrheic dermatitis as a 
result of exposure to herbicides, denied service connection 
for a back disability, a shoulder disability, and 
degenerative joint disease of the lumbar spine, and continued 
the noncompensable evaluations for the veteran's shell 
fragment wound residuals of the left buttock, right popliteal 
area, right knee, and lower end of the right forearm.

The veteran, a friend, and the veteran's representative 
appeared at a hearing before a hearing officer at the RO in 
April 1998.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claims for 
increased evaluation for his disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  The RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, depression, social avoidance, 
and a GAF of 60.

2.  The veteran's PTSD alone has been shown to be manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  Competent evidence showing a nexus between the veteran's 
seborrheic dermatitis and his active service, including 
exposure to Agent Orange, is not of record.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

2.  The veteran's claim of entitlement to service connection 
for seborrheic dermatitis as a result of exposure to 
herbicides, to include as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
the issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issues have been phrased.  It also appears that the Court has 
not provided a substitute name for this type of issue.  In 
reaching the determination, the Board has considered whether 
staged ratings should be assigned.  The Board concludes that 
the condition addressed has not significantly changed and 
uniform ratings are appropriate in this case.  

Service connection for PTSD was granted by the RO by means of 
an August 1997 rating decision following review of the 
relevant evidence, which included the veteran's DD214 showing 
that the veteran served two tours of duty in Vietnam, service 
medical records and a July 1971 VA examination showing that 
the veteran incurred shell fragment wounds in service, and 
the report of a July 1997 VA psychiatric examination. 

At the July 1997 VA examination, the veteran stated that he 
served two tours in Vietnam and that during the second tour 
he had contact with the enemy and was wounded.  The veteran 
gave a history of losing both his parents at a young age and 
living with his aunt and uncle.  He indicated that he had 
been married and divorced several times, currently lived 
alone, and occasionally saw his children and talked to a 
Vietnam buddy.  The veteran reported a fairly regular work 
history since 1980, and that he was currently working 27 
hours per week.  The veteran complained of problems sleeping, 
nightmares, significant depression, frequent thoughts of 
Vietnam, and had crying spells.  According to the veteran, he 
avoided people and crowds and did not want to be the center 
of attention.  The veteran also reported that he had been 
very depressed since his most recent divorce, had lost 
interest in activities, experienced fatigue, felt worthless, 
and had occasional suicidal thoughts.  On evaluation, he was 
oriented to time, place, and person.  His speech was normal 
and there was no evidence of gross cognitive dysfunction.  He 
displayed full range of affect and his cooperation was good.  
He rated his depression as 80/100, stated most recent 
suicidal thoughts was about 30 days ago, and denied homicidal 
ideations.  The diagnosis was mild to moderate PTSD and 
recurrent major depression.  His Global Assessment of 
Functioning was 60.  The examiner noted that the veteran was 
very depressed and avoided people and that his symptoms of 
traumatic stress have intensified.  In August 1997, the RO 
granted service connection of PTSD and assigned a 30 percent 
evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  On November 7, 1996, 
the Secretary of the VA amended the portions of the Schedule 
For Rating Disabilities applicable to psychiatric 
disabilities.  Under the amended rating schedule, a 30 
percent disability evaluation requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation requires total occupational and social impairment 
due to symptoms such as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

At an April 1998 hearing, the veteran testified that his PTSD 
was more severe than the rating that is currently in effect, 
and that increased compensation was warranted therefor.  
According to the veteran, he has nightmares about Vietnam and 
visualized traumatic events in Vietnam during the day.  He 
reported that he had problems sleeping, he will sleep for 2 
to 3 days without realizing it and that this happened once or 
twice per month.  He stated that he was easily irritated.  He 
reported that he was currently working 2 jobs, and got along 
okay with his coworkers and supervisors, but they knew he had 
been in service.  According to the veteran, he had not sought 
treatment for his PTSD because he would lose his job.

The Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  The Court also found that a 
55-60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id.  at 242.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD is clearly manifested by occupational and 
social impairment with reduced reliability and productivity 
due to
symptoms including depressed and anxious affect; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
most recent evidence indicates that the veteran suffers from 
recurrent intrusive memories, nightmares, sleep disturbances, 
avoidance of socialization, and major depression.  At an 
August 1997 VA examination, the VA examiner advanced a GAF 
score of 60 due to his PTSD and major depression.  Based on 
this evidence, the Board finds that the evidence of record 
supports the grant of a 50 percent evaluation for the 
veteran's PTSD. 

The Board notes that there has been no indication that the 
veteran exhibited symptoms warranting a 70 percent 
evaluation.  The evidence of record does not support a 
finding that there is occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  In this regard, the 
Board notes that the veteran has not been hospitalized for 
mental health treatment and does not seek or receive ongoing 
treatment for his disorder, to include medication.  Neither 
the veteran nor the examiners have identified totally 
incapacitating symptoms bordering on gross repudiation of 
reality.  He has never demonstrated gross impairment of 
thought processes or communication, or grossly inappropriate 
behavior.  He was able to communicate with the examiner and 
was described as cooperative.  His thought processes were 
normal and he was oriented to time, place, and person.  This 
tends to establish that there is no disorientation, illogical 
irrelevant speech, or significant memory loss.  Moreover, the 
veteran has reported that he works two jobs, one in a 
restaurant, this reflects that he has some social interaction 
and is not virtually isolated from the community.  There was 
no indication that he experienced hallucinations or delusions 
or that he presented a danger to himself or others.  By the 
fact that the veteran holds two jobs, one in a restaurant, 
indicates that the veteran does not neglect his personal 
hygiene.  No professional has advanced that the veteran's 
PTSD is manifested by total occupational and social 
impairment.  The veteran is competent to report that a higher 
evaluation is warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  
 
In essence, the evidence supports a 50 percent evaluation and 
the preponderance of the evidence, including the veteran's 
own testimony and statements, is against the claim for an 
evaluation in excess of 50 percent.

II. Seborrheic dermatitis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998). 

The veteran's DD214 reveals that he served in Vietnam.  
Service medical records show complaints of a rash on two 
occasions during his Vietnam service.  The diagnosis was 
tinea versicolor.  The clinical evaluation at the veteran's 
April 1971 separation examination was normal; there were no 
findings of any disabilities.  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

At a June 1997 VA examination, the veteran gave a history of 
recurring redness and flaking of skin on the face and chest 
since leaving Vietnam.  The examiner noted that the veteran 
believed that his rash was due to exposure to Agent Orange.  
On evaluation, there were erythema and greasy scales of the 
bilateral nasal labial fold, hairline and central chest.  The 
diagnosis was seborrheic dermatitis.  This diagnosis was not 
related either directly to active service or to the exposure 
of Agent Orange.

At his April 1998 hearing, the veteran testified that a rash 
of the face, chest and upper back has been present since 
Vietnam and that he treated it with baby oil.  The veteran 
maintained that the rash is the result of his exposure to 
Agent Orange while in Vietnam.

The Court determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Although the veteran has stated 
that his skin disorder is due to service, his statements 
cannot serve to well ground the claim because he is not 
competent to make such a statement.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his probable exposure to 
Agent Orange and/or other herbicides.  However, the veteran's 
seborrheic dermatitis has not been medically associated with 
exposure to Agent Orange.  Additionally, there is no 
competent evidence of record linking the veteran's seborrheic 
dermatitis to service or any incident therein, to include 
exposure to Agent Orange.  Therefore, the Board concludes 
that the veteran's claim for service connection for 
seborrheic dermatitis, to include as due to exposure to Agent 
Orange, is not well grounded.  Accordingly, the claim for 
service connection for seborrheic dermatitis is denied.  38 
U.S.C.A. § 5107 (West 1991).



ORDER

A 50 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  Service connection for seborrheic dermatitis is 
denied.


REMAND

The Board observes that at the June 1997 VA examination, the 
examiner's impressions included status post trauma in 1968 
with left shoulder complaint, status post trauma in 1971 
(corrected in addendum) with lower back complaints, and 
degenerative arthritis.  However, the examiner did not 
provide a diagnosis of a back or shoulder disorder.  
Furthermore, the examiner only reported the veteran's various 
scars from his gunshot wounds but did not identify the muscle 
groups affected by the veteran's shell fragment wound 
residuals and all associated muscle impairment.  Thus, the 
examination was inadequate.   Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The examiner should determine whether the 
veteran has a current low back disability 
and left shoulder disability and whether 
such disabilities are the result of his 
fall in service.  The orthopedic 
examination report must also comply with 
DeLuca v. Brown,  8 Vet. App. 202 (1995) 
and the muscle group injury regulations.  
The report must contain active range of 
motion and passive range of motion.  The 
report must document the presence or 
absence of pain, weakness, 
incoordination, more motion than normal 
less motion than normal and excess 
fatigability.  If a finding is normal, 
the examiner must state that fact in the 
record.  All functional impairment 
related to the veteran's various gunshot 
wound residuals, including the left 
buttock, right popliteal area, right 
knee, and right forearm, must be 
identified.  If there is muscle group 
involvement, the muscle group must be 
identified. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

